DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the routing protocol" in line 20, the first instance of the limitation ‘a routing protocol’ was removed in the amendments filed 5/17/2021; therefore, there is insufficient antecedent basis for this limitation in the claim.  Claims 8 and 15 contain the same deficiency, and claims 2-7, 9-14, and 16-20 are dependent on the claims 1, 8, and 15.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skazinski et al. (US Patent No. 6247099), hereinafter referred to as Skazinski, in view of Singh et al. (US Pub. No. 2006/0173851), hereinafter referred to as Singh, further in view of Lingarajappa et al. (US Pub. No. 2020/0133773), hereinafter referred to as Lingarajappa, further in view of Gaonkar et al. (US Patent No. 8578126), hereinafter referred to as Gaonkar.
Referring to claims 1, 8, and 15, Skazinski discloses a method for use in a storage system having a plurality of storage processors (controller A-B, fig. 2), the method comprising: receiving, at a first storage processor in the plurality, an Input/Output (I/O) request (write to controller A, fig. 2) that is associated with a storage object (logical storage unit (LUN), col. 4, lines 20-25); identifying an entity (Storage Volume Reservation Table, col. 9 line 40 to col. 10 TABLE 1) associated with the I/O request and the storage object (LUN reservation table to Verify that a new update to the data is allowed, or can be granted; col. 4, lines 25-30); detecting, by the first storage processor, whether the first storage processor is a current owner of the storage object based on an ownership attribute (DO WE HAVE FULL OWNERSHIP OF THIS LUN?; 204, fig. 8); when the first storage processor is the current owner of the storage object (204->YES, fig. 8), setting a lock on the entity, the lock being set by the first storage processor, the lock being set independently of any other storage processors in the plurality (the controller has a full ownership (as indicated by the FULL LOCK bit being set in the Volume State field); col. 16, lines 55-60); when the first storage processor is not the current owner of the storage object (204/206/208/210->NO, fig. 8), setting the lock in cooperation with the current owner of the storage object (controller must request a lock from the other controller (step 212); col. 17 lines 10-15, fig. 8); and executing the I/O request based on the entity after the lock has been set When the controller receives the acknowledgment that the lock has been granted (Step 213) the controller proceeds to Accept Command (step 215). The granted lock is added to the hash table of locks for the controller; col. 17 lines 15-20), wherein the lock includes a local lock that is set and released only by the owner of the storage object (local locks, col. 10, lines 55-60; NOTE: the pending local locks are requests to other controllers for a lock, the other controller having ownership according to fig. 8, which teaches the local lock being controlled by the owner).
While Skazinski teaches logical unit number addressing and maintaining an internal mapping of which LUN represents which storage volumes (col. 9, lines 5-10 and col. 16, lines 50-55), Skazinski is silent regarding the specifics of mapping the LUN addressing and therefore does not appear to explicitly disclose “the entry including a metadata page that maps a logical block address (LBA) provided in the I/O request to a corresponding physical address”.  Furthermore, while Skazinski is concerned with directing data traffic and consideration of ownership (see col. 1, lines 55-60, and claim 33), Skazinski does not appear to explicitly disclose the ownership attribute “is stored in the storage object, the ownership attribute including an identifier of the current owner of the storage object” and “such that using the local lock in conjunction with the routing protocol results in a reduction of inter-processor network traffic within the storage system, the inter-processor network traffic including network traffic that is associated with setting the lock.”
However, Singh teaches “such that using the local lock in conjunction with the routing protocol results in a reduction of inter-processor network traffic within the storage system, the inter-processor network traffic including network traffic that is associated with setting the lock” (if the given node is not the owner, it may determine the current owner of the corresponding data block(s) from the data ownership information, and forward the request to the current owner node of the data block(s) using, for example, private network connections, [0009]; NOTE: as indicate above, Skazinski demonstrates ownership “that is associated with setting the lock”, and as indicated by Singh in paragraph [0010] changing ownership propagates more ownership information across the network inter-connect, and therefore the request routing protocol results in a reduction).
Additionally, Lingarajappa discloses the entry including a metadata page that maps a logical block address (LBA) provided in the I/O request to a corresponding physical address; (mapping between the logical address of such data and the physical address of such data may be stored in the main page table structure 120, Similarly, the metadata of such data may be written to the first metadata page 118 or another page of the pages 115…mapping between the logical address of such metadata and the physical address of such metadata may be stored in the auxiliary page table structure 122, Overall, a page of the pages 115 may be used to store either data or metadata; [0042]).
Furthermore, Gaonkar discloses “an ownership attribute that is stored in the storage object, the ownership attribute including an identifier of the current owner of the storage object” ("inode" is a special type of data block that contains metadata about the data object…metadata in an inode 36 can include, for example, the inode number of the data object (a unique identifier of the inode), the type of data object which the inode represents (e.g., file, LUN, directory); ownership of the data object; col. 5, lines 30-50).
Skazinski, Singh, Lingarajappa, and Gaonkar are analogous art because they are from the same field of endeavor, managing storage structures.

The suggestion/motivation for doing so would have been to reduce network data propagation (Singh: [0010]), facilitate efficient utilization of the storage space (Lingarajappa: [0011]), and facilitate quick search and location of relevant information (Gaonkar: col. 5, line 55 to col. 6, line 5).
Therefore, it would have been obvious to combine Skazinski, Singh, Lingarajappa, and Gaonkar to obtain the invention as specified in the instant claim.

As to claims 2, 9, and 16, Skazinski discloses setting the lock on the entity in cooperation with the current owner of the storage object (controller must request a lock from the other controller (step 212); col. 17 lines 10-15, fig. 8). 
Skazinski does not appear to explicitly disclose the setting includes: (i) requesting a transfer of ownership of the storage object from a second storage processor to the first storage processor, the second storage processor being the current owner of the storage object and (ii) setting the lock by the first storage processor after ownership of the storage object has been transferred from the second storage processor to the first storage processor.
edit or otherwise alter the data ownership information (e.g., data block partition table) to make the requesting node the owner of the requested data block(s). In this latter case, the requesting node may then complete the requested transaction; [0010]) and (ii) setting the lock by the first storage processor after ownership of the storage object has been transferred from the second storage processor to the first storage processor (NOTE: after making the requesting node the owner, the request node becomes the current owner, and a lock is set by the current owner according to “a current owner node may check to see if it is employing the requested data block(s) (e.g., has a lock on the requested data block(s)”, see [0010]).
The suggestion/motivation for doing so would have been to allow flexible ownership storage not being actively employed (Singh: [0010]).

As to claims 3, 10, and 17, Skazinski discloses wherein setting the lock on the entity in cooperation with the current owner of the storage object includes: (i) transmitting, to a second storage processor, a request to set the lock, the second storage processor being the current owner of the storage object (controller must request a lock from the other controller (step 212); col. 17 lines 10-15, fig. 8), and (ii) waiting until an indication is received, from the second storage processor, that the lock has been set before executing the I/O request (When the controller receives the acknowledgment that the lock has been granted (Step 213) the controller proceeds to Accept Command (step 215). The granted lock is added to the hash table of locks for the controller; col. 17 lines 15-20).

As to claims 4, 11, and 18, Skazinski discloses transferring ownership of the storage object to the first storage processor includes updating the ownership attribute (edit or otherwise alter the data ownership information (e.g., data block partition table) to make the requesting node the owner of the requested data block(s). In this latter case, the requesting node may then complete the requested transaction; [0010]) in a plurality of copies, each of the plurality of copies being hosted at a different one of a plurality of storage processors (a logical storage unit (LUN) reservation table to maintain reserved, partial, and full ownership status…reservation table is maintained consistent on all controllers; col. 4, lines 20-40).
Skazinski does not appear to explicitly disclose the location of the ownership attribute being in a storage volume.
However, Gaonkar discloses disclose the location of the ownership attribute being in a storage volume (col. 5, lines 30-50).
The suggestion/motivation to combine remains as indicated above.

As to claims 5, 12, and 19, Skazinski discloses the I/O request includes a write request (233, fig. 9).
Skazinski does not appear to explicitly disclose executing the I/O request based on the entity includes identifying the physical address at least in part based on the entity and writing data to the physical address.
mapping between the logical address of such data and the physical address; [0042]) at least in part based on the entity and writing data to the physical address (first physical address may point to a page…the page is to be used to store data; [0030]; storage nodes to write data to their own pages, [0077]).
The suggestion/motivation to combine remains as indicated above.

As to claims 6, 13, and 20, Skazinski discloses the I/O request includes a read (203, fig. 8).
Skazinski does not appear to explicitly disclose executing the I/O request based on the entity includes identifying the physical address at least in part based on the entity and reading data from the physical address.
However, Lingarajappa discloses executing the I/O request based on the entity includes identifying the physical address (mapping between the logical address of such data and the physical address; [0042]) at least in part based on the entity and reading data from the physical address (first physical address may point to a page…the page is to be used to store data; [0030]; first data may be read from the block in the first data page that stores the first data, [0092]).
The suggestion/motivation to combine remains as indicated above.

As to claims 7 and 14, Skazinski discloses the storage system is configured to enforce a policy that permits only the current owner of the storage object to set a lock on the entity (fig. 8 flow diagram enforces policy of locks).


Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered, the remarks with respect to independent claims 1, 8, and 15 and dependent claims 4, 11, and 18 are moot in view of the new grounds of rejection, and the remarks with respect to claims 2, 9, and 16 are not persuasive.
Regarding claim 2, the Applicant submits:
“As quoted, Singh discloses an arrangement in which a requesting node is given ownership of a data block. This is one action only. By contrast, claim 2 recites that two distinct operations are performed - namely, requesting a transfer of ownership and setting a lock. Because Singh does not disclose the setting of a lock, in addition to a transfer of ownership, Applicant respectfully submits that Singh, alone or in combination with the other references, does not disclose or suggest the limitation of ‘(i) requesting a transfer of ownership of the storage object.... (ii) setting the lock by the first storage processor,’ as required by claim 2”
The Examiner respectfully disagrees.  Skazinski teaches data ownership information is altered to make the requesting node the owner, which indicates a transfer operation.  Additionally, Skazinski discloses that a current owner has a lock on data block(s) that are being employed, therefore there exist a lock operation, outside of current ownership. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184